SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

319
KA 14-00516
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CODY MILLER, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Farkas, J.), rendered January 10, 2014. The judgment convicted
defendant, upon his plea of guilty, of driving while intoxicated and
vehicular assault in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, vehicular assault in the first
degree (Penal Law § 120.04 [1]). Contrary to defendant’s contentions,
the record establishes that he knowingly, voluntarily and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver encompasses his
challenge to the severity of the sentence (see generally People v
Lococo, 92 NY2d 825, 827; People v Hidalgo, 91 NY2d 733, 737).




Entered:   March 20, 2015                          Frances E. Cafarell
                                                   Clerk of the Court